DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 07/20/2022, which has been entered and made of record. The amendment of the drawings is OK to Enter.

Allowable Subject Matter
Claims 1, 3, 8-11, 13-18, and 20 are allowed after rewritten allowable subject (claim 3, 13, and 20) in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 1 11, and 18, including "wherein the different process includes: classifying corners and small walls based on the 3D representation using a more computationally intensive neural network; generating a transitional 2D floorplan based on the classified corners and small walls; determining refinements for the transitional 2D floorplan using a standardization algorithm; and generating the final 2D floorplan of the physical environment based on the determined refinements for the transitional 2D floorplan".
Claims 4-7 allowed after rewritten allowable subject (claim 4) in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claim 4, including "wherein generating the live preview of the preliminary 2D floorplan comprises: generating an edge map by identifying walls in the physical environment based on the 3D representation; updating the edge map by identifying wall attributes in the physical environment based on the 3D representation; updating the edge map by identifying objects in the physical environment based on the 3D representation; and generating the live preview of the preliminary 2D floorplan based on the updated edge map that includes the identified walls, the identified wall attributes, and the identified objects".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616